DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
The present application, filed on 01/19/2018. Claim 1-20 are pending and have been examined. Claims 1, 13 and 18 are independent claim. In the current amendments, claims 1, 13 and 18 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 07/05/2022, the 35 USC 112(f) interpretations of certain limitations in claim 9 “one or more pre-synaptic neurons” and  claim 11 “subsequent neuron layer” are withdrawn, as related 35 USC 112(b) rejections to claim 9 “one or more pre-synaptic neurons” and  claim 11 “subsequent neuron layer” have been withdrawn. However, the 35 USC 112(f) interpretations of certain limitations in Claims 1, 13, and 18 are maintained, as are the related 35 USC 112(b) rejections. 35 U.S.C. 112(a) rejection on claims 1-20 have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
“computer readable storage medium” in claim 20 is interpreted as “non-transitory computer readable storage medium” in view of [0077], which recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites “axon input lines” but the Specification does not recites “axon input lines”, therefore the Specification is objected because it lacks antecedent basis for the claimed feature.
Claim 1 recites “dendrite output lines” but the Specification does not recites “dendrite output lines”, therefore the Specification is objected because it lacks antecedent basis for the claimed feature.
Claim 13 recites “computer-readable medium” but the Specification does not recites “computer-readable medium”, therefore the Specification is objected because it lacks antecedent basis for the claimed feature.
Appropriate correction are required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are “axon input lines being configured to receive input data”; “dendrite output lines being configured to receive output data”; “the axon lines being configured to receive input data”; “the dendrite lines being configured to receive output data” in Claim 1 and “the axon lines being configured to receive input data”; “the dendrite lines being configured to receive output data” in Claim 13 and “the given one or more axon lines being configured to receive input data from a given one or more of the input lines” in claim 18 and its dependents.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation 1-20 rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 

Limitations in claim 1, 13 and 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  “axon input lines”; “dendrite output lines” is not describe in the specification and The descriptions on the specification with respect to “axon lines”; “dendrite lines”  is describe the “axon lines” and “dendrite lines” by what it does rather than what it is structurally, Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Specification [0027] “The synaptic cells are connected in parallel and in series with axon lines 20 and dendrite lines 30, with the synaptic cells being arranged at each intersection of the lattice network” lacks structure to perform the entire recited function.  For the purpose of examination, the axon lines and dendrite lines is interpreted to include a processor programmed with an algorithm to perform the recited function.

Claim 1 recites the limitation "the axon lines" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "the plurality of axon input lines".
Claim 1 recites the limitation "the dendrite lines" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be " the plurality of dendrite output lines".
Claim 14 recites the limitation "the controller" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "controller".
Claims 2 – 12 depends on claim 1 and do not cure the deficiencies of the claim 1 therefore claims 2 – 12 are rejected for the same rationales.
Claim 14 – 17 depends on claim 13 and do not cure the deficiencies of the claim 13 therefore claims 14 – 17 are rejected for the same rationales.
Claim 19 and 20 depends on depends on claim 18 and do not cure the deficiencies of the claim 18 therefore claims 19 and 20 are rejected for the same rationales.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2016/0336064 A1) in view of Potok (“A Study of Complex Deep Learning Networks on High Performance, Neuromorphic, and Quantum Computers”). 

Regarding claim 1:
Seo teaches A neuromorphic chip, comprising: a plurality of synaptic cells including respective resistive devices (Page 17 Paragraph [0026] “This disclosure relates to neuromorphic computational circuitry that includes a resistive memory system with a cross point resistive network” teaches neuromorphic device include resistive elements R (synaptic cells)).
 	a plurality of axon input lines and a plurality of dendrite output lines connected to the synaptic cells to form a crossbar array (Page 18 Paragraph [0031] “the variable resistive elements R is connected between a corresponding one of the word lines WL and a corresponding one of the bit lines BL such that the cross point resistive network 12 is a cross point resistive array” teaches word lines (dendrite output lines) and bit lines (axon input lines) connected through resistive elements (synaptic cells))
	the axon lines being configured to receive input data and to supply the input data to the synaptic cells (Page 9 Paragraph [0068] “FIG. 5A illustrates exemplary steps in a sparse coding algorithm that may be performed by the neuromorphic computational circuitry NCC shown in FIG. 1. In the training phase, the input vector x” and Figure 1 teaches bit lines (axon lines) in the neuromorphic device performed algorithm on Fig. 5A wherein receive input data)
and the dendrite lines being configured to receive output data and to supply the output data via one or more respective output lines (Page 52 Paragraph [0052] “the word line control circuitry 18 is configured to generate the word line output onto the word lines WL” teaches word lines (dendrite lines) receive output). 
 	and a plurality of switches each including an input terminal and one or more output terminals (Page 34 paragraph [0140] “bit line switches (referred to generically as bit line switches BW and specifically as word line switches SB1-SBY) connected between a corresponding one of the bit line controllers 24 and a corresponding one of the bit lines BL” bit line switches (switches) connected to bit line controllers and bit lines (output and input)) 
a given one of the switches being configured to connect its input terminal to one or more input lines and to changeably connect its one or more output terminals to a given one or more of the axon lines (Page 31 paragraph [0114], “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed……… the peripheral digital computational circuitry 28 (shown in FIG. 3) is configured to change arrangement of the variable resistive elements R that provide a variable resistive unit….…..The bit line controllers 24 are interconnected by the bit line switches SB to the bit lines BL so that one of the bit line controllers 24 is provided per column of subarrays while the remainder of the bit line controllers 24 per column of subarrays are decoupled by the bit line switches SB” and figure 12 teaches bit line switch interconnected with bit line controller and bit lines (axon lines)),
the switches being configured to selectively connect each of one or more input lines of one or more pre-synaptic neurons to one of the axon lines and to assign, as a synaptic weight from a plurality of synaptic weights, one resistive cell (Pg. 31 [0112] “the resistive memory system 10 that is configured to implement matrix vector product operations and weight update operations in parallel”  and Pg. 31 Para [0115] “the switchable paths W/BS are connected to the conductive lines W/BL so that the plurality of switchable paths W/BS are operable to selectively interconnect one or more groups of the conductive lines W/BL such that one or more sets of the variable resistive elements R provide one or more combined variable conductances” and Fig. 12 teaches as shown in figure SB and SW (corresponding to switches) selectively connect to conductive line BL (corresponding to axon lines) and weight assigned to the cross point (corresponding to resistive cell)). 
wherein the plurality of synaptic weights are initialized by setting..…analog values to each of the synaptic cells (Page 4 Paragraph [0040] “The variable conductance of each of the variable resistive elements R12, R22, R32, R42, R52, R62, RX2 in the column C2 represents a corresponding one of the matrix values of the matrix D” and Page 6 Paragraph [0056] “For each of the word line voltages VW, the word line voltage VW multiplied by the combined variable conductance G.sub.ij represents weight times vector value multiplication” teaches synaptic value which is weights).
While Seo teaches initialization of synaptic weight value in their neuromorphic chip, Seo does not teach that the synaptic weight initialized by randomized analog value.  
Potok, However, teaches wherein the plurality of synaptic weights are initialized by setting randomized analog values to each of the synaptic cells (3.1 Quantum & Page 8, 5th paragraph “Training weights for the LBM are randomly initialized” and 3.3 Neuromorphic & Page 10, 3rd paragraph “NIDA synapses have analog weight values” teaches weights are analog and weights are initialized by randomize).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo by using analog value, as does Potok, as the synaptic weights are initialized.  The motivation to do so is that the analog consume less energy  which is “the energy per spike is 5.24nJ and the average power is 87.43mW” and “the energy consumed is mostly because of the digital parts” in neuromorphic device similar to that of Seo (Potok, 4.3 Neuromorphic & Page 15, 2th paragraph).

Regarding claim 2: 
Seo in view of Potok teaches the neuromorphic chip of claim 1. 
 Seo further teaches wherein the resistive devices are capable of holding a variable resistance value (page 17 paragraph [0026] “Page 34 paragraph [0140] “resistive elements where variable resistive units of one or more of the variable resistive elements each provide a variable conductance that represents a corresponding matrix value of the matrix” teaches device store matrix value (resistance value)).

Regarding claim 3: 
Seo in view of Potok the neuromorphic chip of claim 2.
Seo further teaches wherein the resistive devices are capable of recording….values (Page 10, Paragraph [0078] “the values in the D matrix value are represented by the conductance states of the variable resistive elements RD of the cross point resistive network 12 shown in FIG. 1” teaches resistive device store value). 
The Seo/Potok combination has already demonstrated that values is a analog values.

Regarding claim 4: 
Seo in view of Potok teaches The neuromorphic chip of claim 1. 
Seo further teaches wherein the resistive devices include non-volatile memory (Page 2 Paragraph [0029] “The variable resistive elements may be or may include resistive random access memory (RRAM) elements” neuromorphic device containing RRAM (Non-volatile memory)).

Regarding claim 5:  
Seo in view of Potok teaches The neuromorphic chip of claim 4.
Seo further teaches wherein the non-volatile memory includes phase change memory or flash memory (page 2 paragraph [0029] “The variable resistive elements may be or may include resistive random access memory (RRAM) elements, conductive bridge random access memory (CBRAM) elements, phase change memory (PCM) elements” teaches RRAM (non-volatile memory) include phase change memory ).

Regarding claim 6:
Seo in view of Potok teaches the neuromorphic chip of claim 1. 
Seo further teaches wherein the given switch changeably connects its one or more output terminals to the one or more given axon lines (Page 31 paragraph [0114], “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72. In this manner, the peripheral digital computational circuitry 28 (shown in FIG. 3) is configured to change arrangement of the variable resistive elements R that provide a variable resistive unit” and figure 12 teaches word lines (input line) connected with more than 1 switches and bit lines (output terminals)).
to assign a synaptic weight to a given one or more of the synaptic cells associated with the given one or more axon lines (teaches Page 30 Paragraph [0112] “resistive memory system 10 that is configured to implement matrix vector product operations and weight update operations in parallel. The resistive memory system 10 shown in FIG. 12 includes the cross point resistive network 12, the word line control circuitry 70, the bit line control circuitry 20….. IG. 12 includes switchable paths WS12, WS23, WS34, WS45, WS56, WSX-1X, BS12, BS23, BS34, BS45, BS56, and BSY-1Y (referred to generically as switchable paths W/BS)” and figure 12 teaches update resistive elements (synaptic cell) on the provided word line and bit line (axon line)).

Regarding claim 7:
Seo in view of Potok teaches the neuromorphic chip of claim 6. 
Seo further teaches wherein the given switch changeably connects its input terminal to the given one or more axon lines to supply the input data to the given one or more synaptic cells (page 33 paragraph [0113] “With respect to the bit line control circuitry 20, the bit line switch SB1 is connected between the bit line controller 24-1 and the bit line BL1… The bit line switch SBY is connected between the bit line controller 24-Y and the bit line BLY” and Page Paragraph [0112] “the resistive memory system 10 shown in FIG. 12 includes switchable paths WS12, WS23, WS34, WS45, WS56, WSX-1X, BS12, BS23, BS34, BS45, BS56, and BSY-1Y (referred to generically as switchable paths W/BS)” figure 12 teaches update resistive elements (synaptic cell) by bit line (axon line)).

Regarding claim 8: 
Seo in view of Potok teaches The neuromorphic chip of claim 7. 
Seo further teaches wherein the given one or more axon lines include an adjacent pair of axon lines (Page 33 paragraph [0133] “every mutually exclusive set of three adjacent bit line switches BS can be opened and closed in accordance with a pattern that provides the variable resistive units as the 3×3 subarrays of the variable resistive elements R” and  figure 12 teaches bit lines (axon lines) one or more axon lines).
and wherein the given switch changeably connects the input terminal to the adjacent pair of the axon lines (page 33 paragraph [0113] “With respect to the bit line control circuitry 20, the bit line switch SB1 is connected between the bit line controller 24-1 and the bit line BL1… The bit line switch SBY is connected between the bit line controller 24-Y and the bit line BLY” teaches bit line controller (switch) connect bit line switch and bit lines (axon line)). 
 to supply the input data to the given one or more synaptic cells (page 20 paragraph [0048] “As mentioned above, the matrix values of the matrix D are mapped onto the variable resistive units and the variable resistive units in FIG. 1 are individual variable resistive elements R. Accordingly, the matrix values of the matrix D are mapped to the variable conductances of the variable resistive elements RD in all of the columns” teaches resistive units (synaptic cell) receive value).

Regarding claim 9:
Seo in view of Potok teaches the neuromorphic chip of claim 1.
Seo further teaches wherein the one or more pre-synaptic neurons are configured for supplying the input data to the axon lines via the switches (Page 5 Paragraph [0045] “the bit line control circuitry 20 is configured to generate a bit line output onto the bit lines BL” and Figure 1 teaches bit line control circuitry (pre-synaptic neurons) bit lines (axon lines) receive input ).
each of the pre-synaptic neurons having an input end and an output end (Page 5 Para [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18 and bit line control circuitry 20” teaches bit line control circuitry (pre-synaptic neurons) having read (input) and write (output)). 
wherein the input terminal of the given switch respectively connects to the output end of a given one of the pre-synaptic neurons to supply the input data to the input terminal of the given switch (Page 5 Para [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18 and bit line control circuitry 20” and Page 16, Paragraph [0113] “With respect to the bit line control circuitry 20, the bit line switch SB1 is connected between the bit line controller 24-1 and the bit line BL1” and Figure 12 teaches read (input) by the bit line control circuitry and connect to switch for switchable path)

Regarding claim 10:
Seo in view of Potok teaches the neuromorphic chip of claim 9. 
Seo further teaches further comprising one or more post-synaptic neurons for receiving the output data from the dendrite lines (Page 5 Paragraph [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18 and bit line control circuitry 20. The word line control circuitry 18 is configured to generate a word line output” teaches word fine control circuitry 18 (Post-synaptic) provide word lines (dendrite lines) output )
each of the post-synaptic neurons having an input end and an output end (Page 5 Paragraph [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18”
teaches word fine control circuitry (post- synaptic) having read (input) and write (output)).
wherein the input end of a given one of the post-synaptic neurons connects to a given one of the dendrite lines to receive the output data from the given dendrite line (Page 5 Paragraph [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18 and bit line control circuitry 20. The word line control circuitry 18 is configured to generate a word line output” teaches word lines control circuitry (post-synaptic) connect to word line (dendrite line) to receive the output).

Regarding claim 12:
Seo in view of Potok teaches The neuromorphic chip of claim 1 
Seo further teaches wherein the switches are embedded into the neuromorphic chip by….circuits to streamline manufacturing the neuromorphic chip (Page 16 Paragraph [0114] “the switch control circuitry 70 is configured to generate a switch control output 72” and Figure 12 teaches switches are embedded into chip).
Potok further teaches ASIC or FPGA circuits (3.3 Neuromorphic & Page 10, 3rd paragraph “Dynamic Adaptive Neural Network Array (DANNA), has also been created and is currently imple-mented on FPGA with a digital VLSI implementation in progress” teaches FPGA circuits)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo by using FPGA circuits, as does Potok, as the circuits to streamline manufacturing the neuromorphic chip. The motivation to do so is that “Dynamic Adaptive Neural Network Array (DANNA), has also been created and is currently imple-mented on FPGA with a digital VLSI implementation in progress” in neuromorphic device similar to that of Seo (Potok, 3.3 Neuromorphic & Page 10, 3th paragraph).

Regarding claim 13: 
Seo teaches A neuromorphic system, comprising: a neuromorphic chip comprising: a plurality of synaptic cells including respective resistive devices (Page 17 Paragraph [0026] “This disclosure relates to neuromorphic computational circuitry that includes a resistive memory system with a cross point resistive network” teaches neuromorphic device include resistive elements R (synaptic cells)); 
a plurality of axon lines and a plurality of dendrite lines connected to the synaptic cells to form a crossbar array (Page 18 Paragraph [0031] “the variable resistive elements R is connected between a corresponding one of the word lines WL and a corresponding one of the bit lines BL such that the cross point resistive network 12 is a cross point resistive array” teaches word lines (dendrite output lines) and bit lines (axon input lines) connected through resistive elements (synaptic cells)), 
the axon lines being configured to receive input data and to supply the input data to the synaptic cells (Page 9 Paragraph [0068] “FIG. 5A illustrates exemplary steps in a sparse coding algorithm that may be performed by the neuromorphic computational circuitry NCC shown in FIG. 1. In the training phase, the input vector x” and Figure 1 teaches bit lines (axon lines) in the neuromorphic device performed algorithm on Fig. 5A wherein receive input data), 
and the dendrite lines being configured to receive output data and to supply the output data via one or more respective output lines (Page 52 Paragraph [0052] “the word line control circuitry 18 is configured to generate the word line output onto the word lines WL” teaches word lines (dendrite lines) receive output); 
and a plurality of switches each including an input terminal and one or more output terminals (Page 34 paragraph [0140] “bit line switches (referred to generically as bit line switches BW and specifically as word line switches SB1-SBY) connected between a corresponding one of the bit line controllers 24 and a corresponding one of the bit lines BL” bit line switches (switches) connected to bit line controllers and bit lines (output and input)), 
a given one of the switches being configured to connect its input terminal to one or more input lines and to changeably connect its one or more output terminals to a given one or more of the axon lines (Page 31 paragraph [0114], “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72……..The bit line controllers 24 are interconnected by the bit line switches SB to the bit lines BL so that one of the bit line controllers 24 is provided per column of subarrays while the remainder of the bit line controllers 24 per column of subarrays are decoupled by the bit line switches SB” and figure 12 teaches bit line switch interconnected with bit line controller and bit lines (axon lines)),
 the switches being configured to selectively connect each of one or more input lines of one or more pre-synaptic neurons to one of the axon lines and to assign, as a synaptic weight from a plurality of synaptic weights, one resistive cell (Pg. 31 [0112] “the resistive memory system 10 that is configured to implement matrix vector product operations and weight update operations in parallel”  and Pg. 31 Para [0115] “the switchable paths W/BS are connected to the conductive lines W/BL so that the plurality of switchable paths W/BS are operable to selectively interconnect one or more groups of the conductive lines W/BL such that one or more sets of the variable resistive elements R provide one or more combined variable conductances” and Fig. 12 teaches as shown in figure SB and SW (corresponding to switches) selectively connect to conductive line BL (corresponding to axon lines) and weight assigned to the cross point (corresponding to resistive cell)), 
wherein the plurality of synaptic weights are initialized by setting randomized…..values to each of the synaptic cells (Page 4 Paragraph [0040] “The variable conductance of each of the variable resistive elements R12, R22, R32, R42, R52, R62, RX2 in the column C2 represents a corresponding one of the matrix values of the matrix D” and Page 6 Paragraph [0056] “For each of the word line voltages VW, the word line voltage VW multiplied by the combined variable conductance G.sub.ij represents weight times vector value multiplication” teaches synaptic value which is weights); 
and a hardware processor operatively connected to a computer-readable medium, the processor being operatively coupled to the neuromorphic chip and configured to (Page 9 Paragraph [0067] “The memory system 62 can include one or more memory units 64 configured to store computer executable instructions (CEI). The CEI are executable by the processors 56 and thus allow the neuromorphic computa-tional circuitry NCC to perform the operations described herein using the resultant digital vector output 32” and Figure 1 teaches processor connected to memory to store computer instruction being couple to the neuromorphic): 
enable the given switch to changeably connect its input line to the given one or more axon lines according to a requirement of an application being deployed on the neuromorphic system (Page 31 Paragraph [0114] “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72. ….. 24 are interconnected by the bit line switches SB to the bit lines BL so that one of the bit line controllers 24 is provided per column of subarrays while the remainder of the bit line controllers 24 per column of subarrays are decoupled by the bit line switches SB” teaches bit line switch (switch) connected to bit line (axon line) and bit line switch (switch) turn on and off);
 and perform a learning operation with the input data via the given one or more axon lines by expressing a single weight with a preferred number of resistive elements of the synaptic cells (Page 20 paragraph [0049] “Learning takes place through a D update operation. Since the matrix values of the matrix D are represented by the variable conductance of a corresponding one of the variable conductance elements RD…  The D update operation is a write type operation that is performed by generating the word line output and the bit line output” teaches learning operation performed on bit line (axon line) and resistive elements of cross point (synaptic cells) updated by the learning algorithms).
While Seo teaches initialization of synaptic weight value in their neuromorphic chip, Seo does not teach that the synaptic weight initialized by randomized analog value.  
Potok, However, teaches wherein the plurality of synaptic weights are initialized by setting randomized analog values to each of the synaptic cells (3.1 Quantum & Page 8, 5th paragraph “Training weights for the LBM are randomly initialized” and 3.3 Neuromorphic & Page 10, 3rd paragraph “NIDA synapses have analog weight values” teaches weights are analog and weights are initialized by randomize).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo by using analog value, as does Potok, as the synaptic weights are initialized.  The motivation to do so is that the analog consume less energy  which is “the energy per spike is 5.24nJ and the average power is 87.43mW” and “the energy consumed is mostly because of the digital parts” in neuromorphic device similar to that of Seo (Potok, 4.3 Neuromorphic & Page 15, 2th paragraph).

Regarding claim 14:
Seo in view of Potok teaches The neuromorphic system of claim 13, 
Seo further teaches further comprising a database connected to the controller for supplying the input data to the given one or more axon lines during the learning operation (Page 9 Paragraph [0067] “The CPU(s) 54 may have cache memory 58 coupled to the processor(s) 56 for rapid access to temporarily stored data… As is well known, the CPU(s) 54 communicate with these other devices by exchanging address, control, and data information over the system bus 60” teaches database and Page 9 Paragraph [0068] “FIG. 5A illustrates exemplary steps in a sparse coding algorithm that may be performed by the neuromorphic computational circuitry NCC shown in FIG. 1. In the training phase, the input vector x” and Figure 1 teaches receiving input data).

Regarding claim 15: 
Seo in view of Potok teaches the neuromorphic system of claim 13 
Seo further teaches wherein the processor is further configured to compare the output data to expected output data and output a difference between the output data and the expected output data as an error (Page 9 paragraph [0068] “Equation (1) in FIG. 4. Stochastic Gradient Descent (SGD) is one of the most efficient algorithms that aims to minimize the reconstruction error” teaches provide reconstruction error (compare output data to expected data)). 

Regarding claim 16: 
Seo in view of Potok teaches the neuromorphic system of claim 15.
Seo further teaches wherein the expected output data is obtained from the processor (page 35 paragraph [0150] “The subtractor 26-3 is configured to subtract the digital correction value from the digital vector value 52-3 and generate a digital vector value equal to difference between the digital vector value from the read circuit of the bit line controller 24-3 and the digital correction value” teaches digital vector value as expected output data wherein data obtained by processor). 

Regarding claim 17: 
Seo in view of Potok teaches the neuromorphic system of claim 13, further comprising: 
Seo further teaches one or more pre-synaptic neurons for supplying the input data to the axon lines via the switches (Page 5 Paragraph [0045] “the bit line control circuitry 20 is configured to generate a bit line output onto the bit lines BL” and Figure 1 teaches bit line control circuitry (pre-synaptic neurons) bit lines (axon lines) receive input), 
each of the pre-synaptic neurons having an input end and an output end (Page 5 Para [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18 and bit line control circuitry 20” teaches bit line control circuitry (pre-synaptic neurons) having read (input) and write (output)), 
wherein the input terminal of the given switch respectively connects to the output end of a given one of the pre-synaptic neurons to supply the input data to the input terminal of the given switch (Page 5 Para [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18 and bit line control circuitry 20” and Page 16, Paragraph [0113] “With respect to the bit line control circuitry 20, the bit line switch SB1 is connected between the bit line controller 24-1 and the bit line BL1” and Figure 12 teaches read (input) by the bit line control circuitry and connect to switch for switchable path); 
and one or more post-synaptic neurons for receiving the output data from the dendrite lines (Page 5 Paragraph [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18 and bit line control circuitry 20. The word line control circuitry 18 is configured to generate a word line output” teaches word fine control circuitry 18 (Post-synaptic) provide word lines (dendrite lines) output), 
each of the post-synaptic neurons having an input end and an output end (Page 5 Paragraph [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18”
teaches word fine control circuitry (post- synaptic) having read (input) and write (output)), 
wherein the input end of a given one of the post-synaptic neurons connects to a given one of the dendrite lines to receive the output data from the given dendrite line (Page 5 Paragraph [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18 and bit line control circuitry 20. The word line control circuitry 18 is configured to generate a word line output” teaches word lines control circuitry (post-synaptic) connect to word line (dendrite line) to receive the output).

Regarding claim 18-19:. 
Claims 18-19 recites a method for updating synaptic weights, the program for performing precisely the neuromorphic chip of Claim 13, As Seo performs their process in neuromorphic chip (Page 17 Paragraph [0026] “This disclosure relates to neuromorphic computational circuitry that includes a resistive memory system with a cross point resistive network”) in which a method inherent, Claims 18-19 rejected for reason set forth in the rejection of claim 13, respectively. 

Regarding Claim 20: 
Seo in view of Potok teaches the method of claim 18
Seo further teaches A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the switches to cause the switches to perform (Page 16 Paragraph [0114] “the switch control circuitry 70 is configured to generate a switch control output 72” and Figure 12 teaches instruction executed by the switches).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Potok further in view of Burr (“Large-scale neural networks implemented with non-volatile memory as the synaptic weight element: comparative performance analysis (accuracy, speed, and power)”). 
Regarding Claim 11:
Seo in view of Potok teaches The neuromorphic chip of claim 10, 
Seo further teaches further comprising a subsequent neuron layer configured to regard the post-synaptic neuron (Page 5 Paragraph [0045] “To read, write, and update the cross point resistive network 12, the resistive memory system 10 also includes word fine control circuitry 18 and bit line control circuitry 20. The word line control circuitry 18 is configured to generate a word line output” teaches word fine control circuitry 18 (Post-synaptic)) 
While Seo in view of Potok teaches crossbar array in their neuromorphic chip, Seo does not teach that second crossbar array.  
However, Burr teaches further comprising a subsequent neuron layer configured to regard the post-synaptic neuron as a second pre-synaptic neuron for an input (Page 1 section Introduction “Fig. 2 Neuro-inspired non-Von Neumann computing [1,2], in which neurons activate each other through dense networks of programmable synaptic weights, can be implemented using dense crossbar arrays of nonvolatile memory (NVM) and selector device-pairs” and figure 2  teaches neuron layer P1, P2, ...., Pp (subsequent neuron layer) receive input from neuron layer M1, M2,....,Mm (post-synaptic neuron)).
the subsequent neuron layer being associated with a second plurality of synaptic cells including respective resistive devices between the second pre-synaptic neuron and a second post-synaptic neuron (Page 1 section Introduction Figure 2 “Fig. 2 Neuro-inspired non-Von Neumann computing [1,2], in which neurons activate each other through dense networks of programmable synaptic weights, can be implemented using dense crossbar arrays of nonvolatile memory (NVM) and selector device-pairs” and page 1 figure 3  teaches neuron layer P1, P2, ...., Pp and neuron layer O1, O2, ...., Op connected with crossbar array ).
the second plurality of synaptic cells being connected by the axon lines and the dendrite lines to form a second crossbar array (Page 1 Section Introduction “Fig. 2 Neuro-inspired non-Von Neumann computing [1,2], in which neurons activate each other through dense networks of programmable synaptic weights, can be implemented using dense crossbar arrays of nonvolatile memory (NVM) and selector device-pairs” an figure 3 “In forward evaluation of a multilayer perceptron, each layer’s neurons drive the next layer through weights wij and a nonlinearity f(). Input neurons are driven by input (for instance, pixels from successive MNIST images (cropped to 22×24)); the 10 output neurons classify which digit was presented” and Figure 2 teaches neuron column and raw connected by crossbar array). 
wherein the subsequent neuron layer receives the output data as second input data (Page 1 section Introduction Figure 2 “Fig. 2 Neuro-inspired non-Von Neumann computing [1,2], in which neurons activate each other through dense networks of programmable synaptic weights, can be implemented using dense crossbar arrays of nonvolatile memory (NVM) and selector device-pairs” teaches neuron layer P1, P2, ...., Pp(subsequent neuron layer) receive input from neuron layer M1, M2,....,Mm (post-synaptic neuron)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo in view of Potok by second crossbar array, as does Burr, as the subsequent neuron layer receives the output data. The motivation to do so is that “3-layer perceptron network” achieve “~97% accuracy” in neuromorphic device similar to that of Seo in view of Potok (Figure 4 & Page 1).



Response to Arguments
In response to amendments and arguments, the 35 U.S.C. §112(f) claim interpretation based on claim 9 “the one or more pre-synaptic neurons” and claims 11 “subsequent neuron layer” have been withdrawn. 

Applicant's arguments filed 07/05/2022 with respect to 35 U.S.C. §112(f) rejection to claims 1, 13 and 18 have been fully considered but they are not persuasive. Applicant asserts “While the Applicants do not agree that U.S.C. § I 12(f) interpretations are required, further description of the terms in question can be found, in more detail, in at least paragraphs [0032}-[0036] of the Specification as filed. This section of the Specification additionally references FIG. 4. It is respectfully submitted that one skilled in the art would understand how to make the recited structures using, e.g., computer hardware and/or software components” (Remarks, Page 10).
Examiner response: The Examiner respectfully disagrees. As indicated in the rejection above, axon lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “axon line”), dendrite lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “dendrite line”).  The limitations fulfill the requirements of the three-prong test for applying 35 USC 112(f) interpretation.

In response to amendments and arguments, the 35 U.S.C. §112(f) claim interpretation based on claim 9 “the one or more pre-synaptic neurons” and claims 11 “subsequent neuron layer” have been withdrawn. However, claims 9 and 11 remain rejected under 35 U.S.C. 112(b), see next section.
Applicant's arguments filed 07/05/2022 with respect to 35 U.S.C. §112(b) rejection to claims 1, 13 and 18 have been fully considered but they are not persuasive. Applicant asserts “As stated above with regard to the rejection under 35 U.S.C. §112(a), it is respectfully asserted that axon lines and dendrite lines are terms very well known to those of ordinary skill in the neural network arts, and as such, a full explanation of the same is not required to be explicitly stated in the Specification as filed. For the convenience of the Examiner an explanatory document for a variety of neural network and neuromorphic chip components can be found at the following link: https://www.freecodecamp.org/news/deep-learning-neural-networks-explained-in-plain-english/. 
As shown in the link, axon lines and dendrite lines are known in the art, and are themselves terms of art describing particular components neural networks and neuromorphic chip components, and thus should not be considered indefinite under 35 U.S.C. §112(b)” (Remarks, Page 14).
Examiner response: The Examiner respectfully disagrees. As indicated in the rejection above, axon lines being configured to receive input data and to supply the input data and dendrite lines being configured to receive input data and to supply the input data. In the link provided by Applicant, it is provided that: “This is because neurons function by receiving and sending signals. More specifically, the neuron’s dendrites receive signals and pass along those signals through the axon. The dendrites of one neuron are connected to the axon of another neuron. These connections are called synapses, which is a concept that has been generalized to the field of deep learning”. The explanation above merely provides discussion of what axons and dendrites do in a biological neuron setting. However, it does not demonstrate that “axon lines and dendrite lines” of a neuromorphic chip are a known structure. The recitation of “axon lines and dendrite lines” are generic placeholders because they are non-structural term having no specific structural meaning. Without description in the Specification, it would not be clear to one of ordinary skill in the art what the structure for the claimed “axon lines and dendrite lines” is.

Applicant's arguments filed 07/05/2022 with respect to 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Regarding Claims 1, 13 and 18 Applicant asserts “However, it is respectfully asserted that there is no discussion in Seo regarding at least changeably connect its one or more output terminals to a given one or more of the axon lines, as essentially recited in claims 1, 13, and 18. Indeed, even assuming, arguendo, that Seo teaches connecting input terminals to input lines, there is no discussion regarding changeably connecting any output terminals to any axon lines anywhere in Seo” (remarks Pg. 18).
Examiner response: The examiner respectfully disagrees. As discussed in the rejection above, the limitation in claim 1 of “changeably” taught by Seo in Page 31, Paragraph 0114 teaches word line and bit line are to be open and close which control by switch control circuit and each bit line and word line resistive elements R arrangement change. 
Applicant's arguments filed 07/05/2022 with respect to 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Regarding Claims 1, 13 and 18, Applicant asserts “Accordingly, Applicant respectfully submits that Seo and/or Lee, taken singly or in any combination, fails to disclose or suggest at least "a plurality of switches each including an input terminal and one or more output terminals, a given one of the switches being configured to connect its input terminal to one or more input lines and to changeably connect its one or more output terminals to a given one or more of the axon lines, the switches being configured to selectively connect each of one or more input lines of one or more pre-synaptic neurons to one of
the axon lines and to assign, as a synaptic weight from a plurality of synaptic weights, one resistive cell, wherein the plurality of synaptic weights are initialized by setting randomized analog values to each of the synaptic cells", as essentially recited in independent claims 1, 13, and 18 at least due to the reasons set forth above” (remarks Pg. 19-20).
Examiner response: This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, Seo in view of Potok (“A Study of Complex Deep Learning Networks on High Performance, Neuromorphic, and Quantum Computers”) has been applied to teach the limitations referred to in this argument.

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122